Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application has the effective filing date of 03/13/2018.
Status of Claims
Per preliminary amendment dated 08/06/2020, claims 1-12 are pending, and claims 3-7, 9, and 11 have been amended.
Claim Objections
Claims 2, 4-5, and 7-10 are objected to because of the following informalities:  
Each of claims 2, 4-5 and 7-10 depend from claim 1- which is an apparatus claim, but all of claims 2, 4-5 and 7-10 are written in method claim format such as in claim 2 “ … two orientations sensors are attached to…” The Applicant should rewrite each of these claims in a format consistent with apparatus claims, such as for claim 2: … two orientation sensors are adapted to be attached to… see MPEP 2111.01.
Further regarding claim 2, since the claim is an apparatus claim, the Examiner further suggests replacing the ‘wherein’ clause by to positively reciting two orientation sensors, such as: the system of claim 1 comprising two orientation sensors, each orientation sensor adapted to be attached to a contralateral limb of the dog. Similar amendment is suggested for claims 4-5, 7 and 9 which all recite ‘wherein’ clauses.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase “the orientation sensors” there is insufficient antecedent basis for the plural form in this claim. This is because claim 1 recites “at least one orientation sensor”, not a plural of orientation sensors.
Regarding claims 7 and 9, these two claims comprises the term “e.g.” which stands for “for example”; the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the Examiner interprets these claims to require the recited orientation sensor to be adapted to attach to the tarsal bones (for claim 7) and to the carpal cones (for claim 9).
Claims 8 and 10 are rejected as they depend on claims 7 and 9 respectively

	Claim Interpretation
To claims 1 and 12, these claims recites “if” statements, which are contingent limitations according to the MPEP 2111.04 II:

II. CONTINGENT LIMITATIONS

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

To claim 10- a method claim, the following is the interpretation of the “if” statement:
Condition A: if “the (orientation) sensor data exceeds acceptable threshold levels” is satisfied; then Step A- “activating the at least one stimulator”, 
Condition B: if “the (orientation) sensor data exceeds acceptable threshold levels” is not satisfied; then Step B- not activating the at least one stimulator. (Condition B and Step B are not positively recited, and thus not required by the claim. Shown here only for claim interpretation purposes of a contingent claim.)
To claim 1, which is an apparatus claim, the recited condition A needs to be taught/present in the reference.
Note to Applicant: The contingent limitation interpretation can be overcome by replacing “if” with “when” or “whether.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brokaw et al. US 9,974,478 B1 (hereinafter “Brokaw”).

Regarding claim 1, Brokaw discloses a system (Figs. 7, 10A-10B and 21 are nonlimiting examples of a wearable system) for correcting dog gait (col.15, ll.30-31 device, system or method is used by human and animal, a dog is an animal. Thus, the device, system and method disclosed in Brokaw is interpreted by the Examiner as intended for monitoring and correcting dog gait. Also see col.4, ll.42-63: detecting, monitoring and predicting movements and providing subject customized warning and training system for motor recovery/safety etc.) comprising: 
at least one orientation sensor (col.19, ll.49-52, accelerometer, gyroscopes, or magnetometers, or combinations thereof; also see col.20, ll. 15-25 and Fig.10B: gyroscope 1056, accelerometer 1058) and at least one stimulator (Fig. 10B: automated treatment device 1060) for attaching to 5a limb of the dog (col.19, ll.30-38, wearable motions sensors that are worn on the limbs of a monitored subject, e.g. dog), and 
a computing device (Fig.10B: processor module 1054) receiving orientation sensor data, wherein the at least one stimulator (Fig.10B: automated treatment device 1060) is adapted for being activated by the computing device if the sensor data exceeds acceptable threshold levels (col.35, ll.49-col.36, ll.6, col.41, ll.53-col.42, ll.13, col.57, ll.13-29, using predetermined threshold(s) values to determine instability or unsafe gait, and providing warning and stimulation/training programs accordingly. Also see Fig. 10B and col.52, ll.21-60
10Regarding claim 2, Brokaw discloses the system of claim 1, wherein two orientation sensors are attached to contralateral limbs of the dog.  (As shown in Fig. 7, multiple sensor modules are attached to contralateral limbs of a monitored subject i.e. 0705 is contralateral to 0710, each sensor module comprises orientation sensor, and automated treatment device as shown in Fig. 10B. This is interpreted by the Examiner as sufficient to meet the intended use of the recited claim limitation.)
Regarding claim 3, Brokaw discloses the system of claim 1, wherein the computing device (Fig.10b: 1054) is adapted for communicating with the orientation sensors and the stimulators (Fig.10B 1051 including 1056, 1058, 1060) wirelessly. (Fig. 10B: 1062 and 1072 two way wireless radio communication; see col.52, ll.52)
Regarding claim 4, Brokaw discloses the system of claim 1, wherein the stimulator delivers electrical signals to the dog.  (col.52, ll.32-35 automated treatment device 1060 is an electrical stimulation device, which would provide electrical stimulation) 
Regarding claim 5, Brokaw discloses the system of claim 1, wherein the stimulator delivers 20mechanical signals to the dog.  (col.6, ll.54-58 tactile or vibratory alerts; col.32, ll.68-42 vibrational alert.  Also see Fig. 21: 2125 vibration or audio cue feedback)
Regarding claim 6, Brokaw discloses the system of claim 1, wherein an orientation sensor integrates a triaxial accelerometer, a triaxial gyroscope, and a triaxial geomagnetic sensor. (col.19, ll.31-34, ll.39-41, three axes of each of accelerometer, gyroscopes, or magnetometers, or combinations thereof)
Regarding claim 7, Brokaw discloses the system of claim 1, wherein an orientation sensor is attached to the tarsal bone, e.g. to each of the tarsal bones of the contralateral The orientation sensor may be attached to different locations of a limb according to the skills and knowledge of a person skill in the art as describe in col.19, ll.34-38. Thus, it is interpreted by the Examiner as sufficient to encompass the intended use of attachment to tarsal bone on contralateral limbs; also see Fig. 7 for exemplary sensor placements on contralateral limbs)  
30 Regarding claim 8, Brokaw discloses the system of claim 7, wherein the computing device estimates rotation of the tibiae in gait and activates stimulator delivering signals to the medial aspect of the foot. (Brokaw discloses in col. 56, ll.51-65 for measuring rotation movements as indicative of movement impairment, unsafe or undesirable gait, and col.35, ll.49-col.36, ll.6, col.41, ll.53-col.42, ll.13, col.57, ll.13-29 discloses providing stimulation and training based on detected unsafe or undesirable gait.  As for the recitation of “rotation of the tibiae”, this depends on the placement of the sensor, which is discussed in claim 7.)
Regarding claim 9, Brokaw discloses the system of claim 1, wherein an orientation sensor is attached to the carpal bone, e.g. to each of the carpal bones of the contralateral limbs.  (The orientation sensor may be attached to different locations of a limb according to the skills and knowledge of a person skill in the art as describe in col.19, ll.34-38. Thus, it is interpreted by the Examiner as sufficient to encompass the intended use of attachment to carpal bone on contralateral limbs; also see Fig. 7 for exemplary sensor placements on contralateral limbs)  
Regarding claim 10, Brokaw discloses the system of claim 9, wherein the computing device estimates adduction of the front limbs in gait and activates stimulator delivering signals to the medial aspect of the front limbs. (Brokaw discloses in col. 39, ll.28-42 for measuring adduction movements as indicative of movement impairment, unsafe or undesirable gait, and col.35, ll.49-col.36, ll.6, col.41, ll.53-col.42, ll.13, col.57, ll.13-29 discloses providing stimulation and training based on detected unsafe or undesirable gait.  As for the recitation of “adduction of the front limb”, this depends on the placement of the sensor, which is discussed in claim 9.)
10 Regarding claim 11, Brokaw discloses the system of any one of claims 1 - 10, wherein the computing device comprises a smart phone. (Fig.7: smartphone 0755, Fig. 21: smartphone 2115; see col.60, ll.34-39)
Regarding claim 12, the method is rejected by Brokaw under the same rationale as discussed to claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references all disclose wearable gait sensor and providing stimulation for correcting gait: 
McBride US 2011/0137375 Figs. 1-2
Weber et al. US 2013/0253299 Fig. 1
Kiani et al. US 2015/0100104 A1
Goodall et a. US 2017/0156662 A1 and US 10,390,755
Keller et al. US 2017/0106189 and US 10,773,079
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
March 11, 2022